Citation Nr: 1719064	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-32 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1997.  He is the recipient of multiple medals and awards, including the Air Force Commendation Medal, Distinguished Flying Cross, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a December 2016 video conference hearing held before the undersigned.  The claims file contains a transcript of that hearing.
	
Although the record contains evidence not yet considered by the AOJ, the Veteran's representative indicated during the December 2016 hearing that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  In any event, the merits determinations below are wholly favorable to the Veteran.  Therefore, a remand of this claim is not necessary.  38 C.F.R. § 20.1304(c).

As a result of this decision, the RO must reconsider the claim for service connection for diabetes mellitus.


FINDING OF FACT

The Veteran has a current diagnosis of ischemic heart disease (IHD); and it is at least as likely as not that he was exposed to herbicide agents during his active service in Thailand.



CONCLUSION OF LAW

The criteria for service connection for IHD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he was exposed to herbicide agents during service in Vietnam and Thailand and that, consequently, he is entitled to service connection for his IHD based on regulatory presumptions.  See, e.g., December 2016 Board Hearing Tr. at pp. 3-7, 10, 12, 15-17, 19-21, 24-25, 28, 35, 38 (Veteran's testimony regarding claimed in-service exposure to herbicide agents in Thailand, time spent in Vietnam, and current diagnosis of IHD).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309) were provided to the Veteran in the 2012 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran has a current diagnosis of IHD.  See, e.g., January 2012 IHD Disability Benefits Questionnaire received in December 2016 (diagnosing IHD and describing diagnostic tests and treatment).  The dispositive issue in this case is whether the Veteran was exposed to herbicide agents.

The Veteran primarily alleges that he was exposed to herbicide agents (e.g. Agent Orange) during his service in Thailand.  VA's Adjudication Procedures Manual Rewrite require special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include the Takhli Royal Thai Air Force Base (Takhli RTAF base).  See M21-1MR at IV.ii.1.H.5.b.  Specifically, those protocols direct that if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  See id.

The Veteran testified during the December 2016 hearing that his military occupational specialty on Takhli RTAF base from March to September 1973 was pilot systems officer.  He stated that his duties involved work on the perimeter of the Takhli RTAF base and that he was exposed to herbicides while flying and working on the flight line as a runway supervisor.  He explained that this work was "really" close to the runway, which was within 500 meters of the spray zone.  He also observed that the runway was right beside the fenced perimeter of Takhli RTAF base and estimated that the runway was about 200 feet from the fence.  He testified that he worked at the end of the runway where planes were loaded with bombs near the perimeter, and that the "security police [we]re right there."  

The Board finds the Veteran's hearing testimony and other statements of record very credible, as they were supported by contemporaneous military records and a detailed, credible buddy statement by R.F.M., his former reporting official at Takhli RTAF base.  The Veteran's service personnel records (including very positive performance evaluation reports and descriptions of his MOS duties) confirm the Veteran's statements about his MOS during his active duty service in 1973 at Takhli RTAF base.  Moreover, R.F.M. confirmed that the Veteran served over six months at Takhli RTAF base as a copilot and worked on the flight line and at each end of the runway.  R.F.M. explained, "each one of these locations was on or near the perimeter."  Moreover, R.F.M. explained that in the Veteran's role as the squadron's assistant life support officer, the Veteran worked at the ends of the runway.  

Considering the Veteran's MOS and his credible testimony before the Board, the weight of the evidence is at least in equipoise regarding whether his duties frequently took him near the perimeters of Takhli RTAF base.  Consequently, the Board finds that based on the particular circumstances of this case and in light of all the supporting evidence, this Veteran was likely exposed to herbicide agents during his exemplary service in Thailand during the Vietnam era.  As IHD is a presumptive condition, no nexus opinion is needed.  The Veteran's claim of entitlement to service connection for IHD is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.307, 3.309(e).


ORDER

Entitlement to service connection for IHD as due to exposure to herbicide agents is granted, subject to controlling regulations governing the payment of monetary awards. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


